DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 10, 11 and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Avudaiyappan et al. (US 8,930,674), hereinafter referred to as Avudaiyappan in view of Tomita (US 6,898,669), hereinafter referred to as Tomita and Jacobson et al. (US 2006/0064567), hereinafter referred to as Jacobson.

Referring to claim 10, Avudaiyappan teaches, as claimed, a method comprising: receiving, via a memory management system, a virtual memory address from a processor (i.e.-receiving virtual address, col. 4, lines 47-48 and col. 5, line 28); searching, via the memory management system, a first translation table for the virtual memory address (i.e.-searching level 1 TLB – L1TLB, col. 5, lines 29-30); and searching, via the memory management system, a second translation table for the virtual memory address after the searching of the first translation table (i.e.-searching level 2 TLB – L2TLB – after searching the L1TLB). 
However, Avudaiyappan does not explicitly teach moving, via the memory management system, an entry from the second translation table corresponding to the virtual memory address to the first translation table in response to finding the virtual memory address with the searching of the second translation table. 
On the other hand, Tomita discloses storage management system configured to move an entry from the second translation table corresponding to the first translation table (col. 9, lines 59-62). Furthermore, Jacobson discloses memory management system configured to search a table of translation lookaside buffer entries for real-to-physical address associated with the virtual address (page 2, ¶20, lines 1-5 and ¶26)
Therefore, at the time of the invention was made, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Avudaiyappan and incorporate the step of moving, via the memory management system, an entry from the second translation table corresponding to the virtual memory address to the first translation table in response to finding the virtual memory address with the searching of the second translation table, as taught by Tomita and Jacobson. The motivation for doing so would have been to keep a copy of the address translation table/information, thereby reduce/eliminate the search miss.  

As to claim 11, the modified Avudaiyappan teaches the method of claim 10, comprising moving an entry from the second translation table corresponding to the virtual memory address to the first translation table stored in a translation lookaside buffer (col. 4, lines 42-45). 
 
As to claim 13, the modified Avudaiyappan teaches the method of claim 10, wherein searching the first translation table for the virtual memory address comprises searching indications stored in the first translation table via communication with a translation lookaside buffer (i.e.-searching for TTE in L1LTB, col. 5, lines 28-32). 

Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Avudaiyappan, Tomita and Jacobson, as applied to claim 10 above, and further in view of Hulbert et al. (US 2010/0169602), hereinafter referred to as Hulbert.
As to claim 14, the modified Avudaiyappan teaches the method of claim 10, wherein searching the second translation table for the virtual memory address comprises searching indications stored in the second translation table via communication with a translation device (col. 4, lines 51-55). However, Avudaiyappan does not teach the indications comprise second data that indicates how frequently a second physical memory address is accessed.
	On the other hand, Hulbert discloses a memory system and method configured to specify number of times read/write access is performed at the indicated memory page, page 3, ¶25, lines 1-3 and ¶30, lines 1-13).
	Therefore, at the time of the invention was made, it would have been obvious to a person of ordinary skill in the art to further modify the teachings of Avudaiyappan and so that the indications comprise second data that indicates how frequently a second physical memory address is accessed, as taught by Hulbert. The motivation for doing so would have been to monitor and identify frequently accessed memory objects for relocation.

Claim Objections 
Claims 12 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Allowable Subject Matter
Claims 1-9 and 16-20 are allowed

Examiner’s note:
	Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the Applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the Applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passages as taught by the prior art or disclosed by the Examiner.

Response to Arguments
Applicant's arguments filed on 03/23/2022 have been fully considered but they are moot in view of the new ground(s) of rejection. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS MAMO whose telephone number is (571)270-1726 and fax number (571) 270-2726. The examiner can normally be reached on Monday thru Thursday from 9 AM to 5 PM EST. The examiner can also be reached on alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, HENRY TSAI, can be reached on (571) 272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ELIAS MAMO/
Primary Examiner, Art Unit 2184